Citation Nr: 1526850	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.  

2.  Entitlement to service connection for a lung cyst to include as the result of herbicide exposure.  

3.  Entitlement to service connection for hypertension to include as the result of herbicide exposure.  

4.  Entitlement to service connection for throat cysts to include as the result of herbicide exposure.  

5.  Entitlement to service connection for a body rash to include as the result of herbicide exposure.  

6.  Entitlement to service connection for neuropathy of the right upper extremity to include as the result of herbicide exposure.  

7.  Entitlement to service connection for a disability manifested by memory loss to include as the result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  He had service in Vietnam, and his awards and decorations include the Combat Infantryman's Badge and the Bronze Star Medal with V Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the Veteran's July 2013 VA Form 9, he declined a hearing.  However, in December 2013, the Veteran's representative stated that the Veteran would attend a hearing to present argument.  In May 2015, the Board sought clarification as to whether he still desired a hearing, and the Veteran thereafter confirmed that he did not want a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2013 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative indicated that contentions in support of the claim on appeal would be set forth during the requested Board hearing.  As noted above, the Veteran thereafter declined a hearing.  As the Veteran's representative is a state service organization, the case must be remanded to allow the Veteran's representative the opportunity to submit evidence and/or argument in support of the claim prior to appellate review.  See 38 C.F.R. § 20.600 (2014).

Accordingly, the case is REMANDED for the following action:'

Contact the California Department of Veterans Affairs and request that it provide a VA Form 646 or its equivalent on behalf of the Veteran.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




